--------------------------------------------------------------------------------

EXHIBIT 10.42a
 
MODIFICATION AGREEMENT


This AGREEMENT made as of this 23rd day of October, 2010 (the "Modification
Agreement") by and between Hidell-Eyster International having an address at 195
Whiting Street, Hingham, MA, Attn: Henry R. Hidell (hereinafter referred to as
"HEI"), and PureSafe Water Systems, Inc. having an address at 25 Fairchild
Avenue, Suite 250, Plainview, New York (hereinafter referred to as "PSWS").


WHEREAS, HEI and PSWS entered into a management services agreement dated January
1, 2010 and executed on March 26, 2010 relating to the management of PSWS (the
"Agreement"); and


WHEREAS, HEI and the PSWS wish to modify the Agreement on the terms and
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants herein contained, and other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agrees as follows:


1.
All of the recitals contained in the foregoing preamble to this Modification
Agreement are hereby incorporated into this Modification Agreement with the same
force and effect as if repeated and set forth at length herein.



2.
Paragraphs 11(a) and (b) of the Agreement are hereby deleted (except as
specified below) and the following is hereby substituted:

 
(a)           PSWS shall pay HEI the sum of ten thousand dollars ($10,000.00)
per month for the services of Henry R. Hidell ("Hider) and eight thousand
dollars ($8,000.00) per month for the services of Richard Pellerito
("Pellerito").


(b)           Hidell shall act as the Chief Operating Officer ("COO") of
PureSafe Manufacturing & Research Corp. ("PSMR"), as well as take instructions
from the Board of Directors of PSWS. Hidell will focus his efforts on the
manufacturing activities of PSMR.


(c)           Pellerito shall be the Vice-President and Director of Technical
Sales of PSWS and will focus on the sales and marketing and will assist Hidell
on matters of manufacturing, when requested, and oversee the development of the
inventory management system for PSMR.


(d)           Steven Keim shall be terminated as the President of PSWS effective
as of November 1, 2010.


(e)           The last paragraph of Paragraph 1lb titled "Out-of-Pocket
Expenses" shall remain in full force and effect.


(f)            Paragraphs 11c and l1d are hereby renumbered as Paragraphs 11f
and 11g, respectfully.


 
- 1 -

--------------------------------------------------------------------------------

 


3.
Paragraph 14a of the Agreement is hereby modified to extend the period that PSWS
has to notify HEI of its decision to modify or terminate the Agreement until
December 31, 2010 or upon HEI and PSWS agreeing otherwise in a writing signed by
both parties, whichever is earlier.



4.
To the extent applicable, the Agreement is hereby modified to reflect the
changes in this Modification Agreement.



5.
Except as modified herein, all of the remaining terms and provisions of the
Agreement, shall remain in full force and effect.



6.
This Modification Agreement may be executed in one or more counterparts, and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 
IN WITNESS WHEREOF, the parties hereto have executed this Modification Agreement
as of the date first above written.


PURESAFE WATER SYSTEMS, INC.


By: /s/ Leslie Kessler
  Leslie Kessler, Chief Executive Officer
 
   
HIDELL-EYSTER INTERNATIONAL
     
By: /s/ Henry R. Hidell III
  Henry R. Hidell  



 
- 2 -

--------------------------------------------------------------------------------